Title: To Alexander Hamilton from Tench Francis, 7 December 1790
From: Francis, Tench
To: Hamilton, Alexander


Philadelphia 7 decemr. 90
Sir
There is no question you can Ask that I will not most chearfully Answer, nor any Commands that you may be pleased to Honor me with that shall not to the best of my Abilities be attended to with pleasure. When our Bank first began its Operations, a Set of Chambered weights were provided for ascertaining the Number of dollars by weighing. We then found that 500 drs weighed 433. oz 12 wt 12 grs and at this day we are entirely governd by the same Weights, and should never Attempt to count were it not to discover base money.
I am with the greatest respect   Yr Most Ob st
Tench Francis
A Hamilton Esqr Sy to the Ty. US
